Order denying motion to dismiss complaint as against defendant Ray Reed affirmed, with ten dollars costs and disbursements. Rich, Young and Seeger, JJ., concur; Lazansky, P. J., and Kapper, J., dissent, being of opinion that the rights of this defendant *812do not come within the purview of sections 1017 and 1021 of the Civil Practice Act, and that section 1053 applies only to the dower mentioned in section 1017. A wife’s inchoate right of dower in the entire property cannot be admeasured against her will. She has the right to await the period of survivorship as between herself and her husband and the possibly enhanced value of the property at that time. To compel her to accept a sum equivalent to present value of an inchoate right, necessarily much less than a consummate right, finds no statutory support. Clifford v. Kampfe (147 N. Y. 383, 385) points out the protection afforded by the law to an inchoate right of dower.